                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 Joshua Dale Fuller,                  )             JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:18-cv-00343-MR
                                      )             1:17-cr-00044-MR-DLH
                 vs.                  )
                                      )
 USA,                                 )
             Respondent.              )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 3, 2020 Order.

                                               March 3, 2020
